Citation Nr: 1453966	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic epididymitis on an extraschedular level. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2000 to October 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Regional Office (RO) in Albuquerque, New Mexico.

In August 2012, the Board remanded the claim to the RO for an increased rating to 10 percent for chronic epididymitis.  The Board also referred the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected epididymitis.  

In February 2013, the Director of the Compensation and Pension Service concluded that the available evidence did not show an unusual disability picture with marked interference with employment or frequent periods of hospitalization. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.
The Board concludes that the April 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected chronic epididymitis. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In addition, the Veteran contends in his September 2014 appellate brief that he continues to experience pain from his condition.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his chronic epididymitis. 
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  The claims file indicates that the Veteran received treatment at the Albuquerque VA Medical Center (VAMC) between May 2007 and March 2013.  The claims file does not contain any treatment records from the Albuquerque VAMC after June 2011.  In addition, the claims file indicates that the Veteran may have treatment records from both the Prescott VAMC and Tucson VAMC, dated between April 2008 and June 2013. These records are not part of the claims file.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with regard to requests for records from Federal facilities.

In addition, the Board also notes that the Veteran is currently incarcerated in the Western New Mexico Correctional Facility.  He has not been assigned a release date.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement. [Incarcerated Veterans] are entitled to the same care and consideration given to their fellow Veterans."  Bolton, 8 Vet. App. at 191 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  However, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191.
The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 
In addition, the Veteran may have outstanding medical records from the prison, pertinent to his claim.  The AOJ should attempt to obtain all of the Veteran's prison medical records from the New Mexico Department of Corrections.
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim in light of all pertinent evidence and legal authority. 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  The Veteran has claimed treatment at the Albuquerque VA Medical Center, from June 2011 to March 2013; Prescott VA Medical Center, from April 2008 to June 2013; and Tucson VA Medical Center, from April 2008 to June 2013.  Associate any available records with the claims file.  If no such records are available, include documentation of the unavailability in the claims file.

2.  Provide the Veteran with forms authorizing the release of any outstanding prison treatment records from the New Mexico Department of Corrections.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.

3.  After all records and/or responses received from each contacted facility have been associated with the claims file, arrange to afford the Veteran is incarcerated to afford him a VA medical examination.  The AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 
The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented assertions and medical history. 
4.  The examiner should complete the VA Male Reproductive Organ Conditions Disability Benefits Questionnaire (DBQ) as part of the examination.  While the entire DBQ should be completed as appropriate, the examiner should be directed in particular to complete Section IV of the form, concerning urinary tract infections. 

5.  Once the examination has been completed, the AOJ is to readjudicate the remanded claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


